DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	With respect to Step 1, the claims fall under the statutory category of a method for including at least one step.
	With respect to Step 2A—Prong 1, the claims recite a judicial exception. The claim recites the limitations of capturing, evaluating, providing, and using data. The limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of a ground “computer.”  That is, other than reciting a ground “computer,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for a ground “computer” language, the claim encompasses a user of capturing, evaluating, providing, and using data, in the mind. The mere nominal recitation of a computer does not take the claim limitations out of the mental process grouping. Thus, each of the limitations in the claim recite a mental process.
With respect to Step 2A—Prong 2: the claims are not drawn to a practical application. The claim recites the additional element of a ground “computer” that performs the capturing, evaluating, providing, and using data steps. The steps are recited at a high level of generality and merely automates 
With respect to Step 2B, the claims are not drawn to an inventive concept. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a computer. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claim is ineligible.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 6, 15, 17, 18 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 5, 6, 15, and 24 recite the limitation "the aircraft" and claims 1 and 17 recite “the objects.”  There is insufficient antecedent basis for this limitation in the claim.

Claims 18, 21, and 24 recite the limitation “a database,” “said database” and “the database.” The inconsistency of this term makes it unclear as to whether “a database” is the same or different database as “said database” and “the database.” 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-19, and 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tabuchi (US20200302800A1).
Regarding claim 1, Tabuchi teaches a method for preventing collisions between registered (6.1, 6.2, 6.3) aircraft and of registered (6.1, 6.2, 6.3) aircraft with unregistered aircraft and other objects (6.4) in an airspace (2), the method comprising: a) continuously capturing a state of the airspace (2) by at least one ground station (3.1, 3.2, 3.3) using a number of sensors (4.1 - 4.8) in order to obtain airspace data (see Paragraph 0100 wherein the base station identification information is identification information of the wireless base station 6 which includes the region specified by the position information in a communication range (cell). The airspace determination information sets the region specified by the position information as airspace, and shows the classification result of that airspace);
b) automatically evaluating the airspace data using a ground computer (7.1 - 7.3) in the at least one ground station (3.1, 3.2, 3.3) or in a higher-level monitoring station to which the at least one ground station (3.1, 3.2, 3.3) transmits said airspace data, in order to obtain flight data of the aircraft (6.1, 6.2, 6.3) and of the objects (see Paragraph 0034 wherein the user terminal 4 is a computer device such as a smartphone that receives operations of a user who is flying the flight vehicle 2; see also Paragraph 0038 wherein the range (cell) in which communication is possible is set for each wireless base station 6. In the example shown in FIG. 1, the cells Z1 to Z3 (hereinbelow generally called cell Z) are respectively set for the wireless base stations 61 to 63. For example, terminal devices such as the flight vehicle 2 and the user terminal 4 located in the cell Z1 detect the wireless base station 61, and a management device, not illustrated, in the network NW manages that information. The flight vehicle 2 and user terminal 4 are examples of terminal devices that communicate wirelessly using the network NW; see also Paragraph 0120 wherein the user terminal 4 receives operations specifying the model of the flight vehicle, user identification information, the flight vehicle takeoff and landing locations, the flight destination, the time, and the purpose of the flight indicating processes to be carried out during flight. The user terminal 4 transmits information corresponding to the received operations to the flight permitted airspace setting device 3 as flight-plan information); 
c) providing the flight data from the ground computer (7.1 - 7.3) to at least for the registered aircraft (6.1 , 6.2, 6.3) (see Paragraph 0124 wherein the control unit 31 of the flight permitted airspace setting device 3 obtains a request to change flight plan information that has been registered from user terminal 4 (Step S141). The control unit 31 determines whether the flight plan is valid on the basis of the flight vehicle model information stored in the flight vehicle type information storage unit 321. The flight management unit 317 determines whether or not the flight plan information that is the object of the obtained change request is stored in the flight airspace information storage unit 322, and whether the flight plan of the flight-plan information is a flight plan that should be changed (Step S143). When the flight plan is determined to be a flight plan that should be changed, the flight management unit 317 notifies the user terminal 4 of the flight plan change (Step S144). The flight management unit 317 registers the changed flight plan with the flight airspace information storage unit 322 (Step S145), notifies the flight vehicle 2 (corresponds to a registered flight vehicle see Paragraph 0084) of the changed flight plan (Step S146), and ends the series of processing); 
and d) at least the registered aircraft (6.1, 6.2, 6.3) using the flight data for real- time flight path planning (see Paragraph 0126 wherein the flight state control unit 214 of the flight vehicle 2 that has received the notification of the changed flight plan writes the flight plan to the flight vehicle airspace information storage unit 222 for updating (corresponds to real time flight path planning)).  
Regarding claim 2, Tabuchi teaches the method as claimed in claim 1, wherein the ground computer (7.1 - 7.3) sends the flight data at least in part directly to the registered aircraft (6.1, 6.2, 6.3) on the ground (see Paragraph 0124 for when the flight plan is determined to be a flight plan that should be changed, the flight management unit 317 notifies the user terminal 4 of the flight plan change (Step S144). The flight management unit 317 registers the changed flight plan with the flight airspace information storage unit 322 (Step S145), notifies the flight vehicle 2 (corresponds to a registered flight vehicle see Paragraph 0084) of the changed flight plan (Step S146), and ends the series of processing).  
Regarding claim 3, Tabuchi teaches the method as claimed in claim 1, wherein the ground computer (7.1 - 7.3) sends the flight data at least in part to a database (8a), and the registered aircraft (6.1, 6.2, 6.3) retrieve the flight data from the database (8a) (see Paragraph 0121 wherein the flight management unit 317 registers the approved flight plan in the flight airspace information storage unit 322 (corresponds to a database), notifies the flight vehicle 2 of the approved flight plan (Step S136)).  
see Paragraph 0134 wherein the flight permitted airspace setting device 3 repeatedly carries out the aforementioned series of processing according to a predetermined cycle).  
Regarding claim 5, Tabuchi teaches the method as claimed in claim 1, wherein the flight path planning for the aircraft (6.1, 6.2, 6.3) is carried out on board by an on-board computer located on board the respective aircraft (6.1, 6.2, 6.3) (see Figure 2 and Paragraph 0053-0056 wherein the first storage unit 22 and the second storage unit 23 may be affixed to a circuit substrate not illustrated, or may be detachably mounted to a housing unit (not illustrated) that is provided on the circuit substrate. Reading and writing of data to/from the first storage unit 22 and the second storage unit 23 is performed by the control unit 21...the own vehicle position measuring unit 212 of the control unit 21 obtains the GPS signal SG from the GPS receiving unit 25, measures the own vehicle position, and generates own vehicle position information IP...based on the own vehicle position information IP generated by the own vehicle position measuring unit 212 and information acquired via the wireless unit 27 and the control device communication unit 213, the flight state control unit 214 generates a flight control command CMD to control the flight state of the flight vehicle 2. For example, the flight state control unit 214 receives information, such as airspace information showing the flight plan to be flown by the flight vehicle 2, as information obtained through the wireless unit 27 and the control device communication unit 213).  
Regarding claim 6, Tabuchi teaches the method as claimed in claim 1, wherein the flight path planning for the aircraft (6.1, 6.2, 6. 3) is carried out by a central ground station or multiple distributed ground stations (3.1, 3.2, 3.3) and the planned flight paths are transmitted to the aircraft (6.1, 6.2, 6.3) using data transmission (see Paragraph 0034 wherein the user terminal 4 is a computer device such as a smartphone that receives operations of a user who is flying the flight vehicle 2; see also Paragraph 0038 wherein the range (cell) in which communication is possible is set for each wireless base station 6. In the example shown in FIG. 1, the cells Z1 to Z3 (hereinbelow generally called cell Z) are respectively set for the wireless base stations 61 to 63. For example, terminal devices such as the flight vehicle 2 and the user terminal 4 located in the cell Z1 detect the wireless base station 61, and a management device, not illustrated, in the network NW manages that information. The flight vehicle 2 and user terminal 4 are examples of terminal devices that communicate wirelessly using the network NW; see also Paragraph 0120 wherein the user terminal 4 receives operations specifying the model of the flight vehicle, user identification information, the flight vehicle takeoff and landing locations, the flight destination, the time, and the purpose of the flight indicating processes to be carried out during flight. The user terminal 4 transmits information corresponding to the received operations to the flight permitted airspace setting device 3 as flight-plan information)
Regarding claim 7, Tabuchi teaches the method as claimed in claim 1, wherein multiple ones of the ground stations (3.1, 3.2, 3.3) are used which cover the airspace (2) completely for sensing, and airspace areas of the individual ground stations (3.1, 3.2, 3.3) that are covered for sensing overlap at least partially (see Figure 1 for the airspace areas of the individual grounds stations 6 and the respective overlapping of cells Z1 to Z3; see also Paragraph 0038 wherein The range (cell) in which communication is possible is set for each wireless base station 6. In the example shown in FIG. 1, the cells Z1 to Z3 (hereinbelow generally called cell Z) are respectively set for the wireless base stations 61 to 63. For example, terminal devices such as the flight vehicle 2 and the user terminal 4 located in the cell Z1 detect the wireless base station 61, and a management device, not illustrated, in the network NW manages that information. The flight vehicle 2 and user terminal 4 are examples of terminal devices that communicate wirelessly using the network NW).  
see Figure 2 and 3 for the flight vehicle control device 20 according to the present embodiment. The flight vehicle control device 20 includes a control unit 21, a first storage unit 22, a second storage unit 23, a GPS receiving unit 25, an attitude detecting unit 26, and a wireless unit 27; see also Paragraph 0058 wherein the flight vehicle 2 may successively transmits airframe information and images (circumferential landscape) captured by a camera (not illustrated) provided in the flight vehicle 2 to the user terminal 4).  
Regarding claim 10, Tabuchi teaches the method as claimed in claim 3, wherein after detection of an unregistered aircraft or any other obstacle (6.4), a position or flight path of which as determined by the ground computer (7.1 - 7.3) comes within range of one of the registered aircraft (6.1, 6.2, 6.3) or the planned flight path thereof, the method further comprising the transmitting corresponding data from the ground computer (7.1 - 7.3) or the database (8a) to the relevant registered aircraft (6.1, 6.2, 6.3) (see Paragraph 0060 wherein the flight vehicle 2 may have a collision prediction sensor (not illustrated) by which the flight vehicle 2 detects that a structure exists in a travel direction, or the approach of another flight vehicle or a bird. On the basis of the detection by the collision prediction sensor, the flight vehicle 2 predicts a collision and outputs an alarm signal or gives a warning sound, or autonomously avoids a collision. The operation of the flight vehicle 2 autonomously avoiding a collision may be given priority over an operation based on manipulation of the user terminal 4).  
Regarding claim 11, Tabuchi teaches the method as claimed in claim 10, wherein the data transmission to the registered aircraft (6.1, 6.2, 6.3) is carried out by a cellular connection (see Figure 1 and Paragraph 0038 wherein the range (cell) in which communication is possible is set for each wireless base station 6. In the example shown in FIG. 1, the cells Z1 to Z3 (hereinbelow generally called cell Z) are respectively set for the wireless base stations 61 to 63. For example, terminal devices such as the flight vehicle 2 and the user terminal 4 located in the cell Z1 detect the wireless base station 61, and a management device, not illustrated, in the network NW manages that information. The flight vehicle 2 and user terminal 4 are examples of terminal devices that communicate wirelessly using the network NW).  
Regarding claim 12, Tabuchi teaches the method as claimed in claim 10, wherein the corresponding data includes a position, and at least one of a location or a calculated flight path of the unregistered aircraft or obstacle (6.4), or data for a recalculated flight path, including at least one of waiting or evasive maneuvers, and the method further comprises transmitting the corresponding data the affected one of the registered aircraft (6.1, 6.2, 6.3) (see Paragraph 0059 wherein the flight permitted airspace setting device 3 and the like may transmit vicinity information relating to the peripheral positions of the flight vehicle 2 to the user terminal 4. The user may operate the flight vehicle 2 on the basis of the vicinity information using the user terminal 4. The vicinity information may also include the weather such as rain and wind, the denseness degree of other flight vehicles (the existence of other flight vehicles being recognized with a sensor or camera), and information indicating the operation and stoppage of the wireless base station 6. The "vicinity information relating to the peripheral positions" correspond to the positions/location of the other flight vehicles which may be unregistered flight vehicles as mentioned in Paragraph0084 or an "obstacle").  
Regarding claim 13, Tabuchi teaches the method as claimed in claim 1, further comprising transmitting tracking data of detected, unregistered aircraft or flying objects (6.4) to the registered aircraft (6.1, 6.2, 6.3) (see Paragraph 0059-0060 wherein The flight permitted airspace setting device 3 and the like may transmit vicinity information relating to the peripheral positions of the flight vehicle 2 to the user terminal 4...The flight vehicle 2 may have a collision prediction sensor (not illustrated) by which the flight vehicle 2 detects that a structure exists in a travel direction, or the approach of another flight vehicle or a bird).  
Regarding claim 14, Tabuchi teaches the method as claimed in claim 1, further comprising using multiple ones of the ground stations (3.1, 3.2, 3.3) distributed along a known air route or flight route (FR) (see Paragraph 0038-0039 wherein the range (cell) in which communication is possible is set for each wireless base station 6. In the example shown in FIG. 1, the cells Z1 to Z3 (hereinbelow generally called cell Z) are respectively set for the wireless base stations 61 to 63. For example, terminal devices such as the flight vehicle 2 and the user terminal 4 located in the cell Z1 detect the wireless base station 61, and a management device, not illustrated, in the network NW manages that information. The flight vehicle 2 and user terminal 4 are examples of terminal devices that communicate wirelessly using the network NW. The flight permitted airspace setting system 1 manages the airspace where the flight vehicle 2 flies in units of cell Z. Airspace in the embodiment refers to a region for flying the flight vehicle 2, and for example the range thereof is defined by latitude/longitude information and altitude information. Each airspace is divided into a region in which flying of the flight vehicle 2 is possible (flight possible region) or a region in which flying of the flight vehicle 2 is prohibited (flight prohibited region) depending on various conditions. The setting conditions of airspace may differ depending various conditions such as the flight vehicle 2, the user (operator), the surrounding area, the scheduled time of flight, and the like. The flight vehicle 2 is required to fly in a range that satisfies the flight conditions).  
Regarding claim 15, Tabuchi teaches the method as claimed in claim 1, further comprising providing an airspace management system with which the aircraft participating in aviation traffic (6.1, 6.2, 6.3) register before take-off (see Paragraph 0082-0084 wherein the flight management unit 317 manages the flight of the flight vehicle 2 on the basis of the airspace information (Step S17). The flight management unit 317 for example controls the flight of the flight vehicle 2 by control of the flight vehicle control processing unit 311. Hereinbelow, a more specific example of the process of managing flight of the flight vehicle 2 in the flight permitted airspace setting system 1 is shown and described in detail. The flight permitted airspace setting device 3 performs a process of registering the flight vehicle 2 and the user terminal 4 as terminal devices of the flight permitted airspace setting system 1 prior to flight).  
Regarding claim 16, Tabuchi teaches the method as claimed in claim 15, wherein the registered aircraft (6.1, 6.2, 6.3) transmit planned flight routes (FR) to the ground computer (7.1 - 7.3) or to a database (8a), and the registered aircraft (6.1, 6.2) are in constant data contact with the database (8a), wherein the database (8a) is part of the airspace management system (9) (see Paragraph 0080 wherein changing a flight plan that is registered, the flight management unit 317 performs a change process to update the flight vehicle airspace information 122 (Step S14). notifies the flight vehicle 2 of the flight plan that has been updated by the change, and performs the process of Step S15).  
Regarding claim 17, Tabuchi teaches a distributed monitoring system (1) for preventing collisions between registered aircraft (6.1, 6.2, 6.3) and of registered aircraft (6.1, 6.2, 6.3) with unregistered aircraft and with other objects in an airspace (2), the system comprising: a) at least one ground station (3.1, 3.2, 3.3) with a number of sensors (4.1 - 4.8) configured for continuous sensing capture of a state of the airspace (2) to obtain airspace data (see Paragraph 0097 wherein airspace information is information for identifying the airspace where the flight vehicle 2 flies. For example, airspace information includes position information of the flight vehicle 2, altitude information, base station identification information, airspace determination information, and the like. The altitude information and position information, for example, are determined by sensors such as the attitude detecting unit 26 and a GPS receiving unit 25 of Paragraph 0045; see also Paragraph 0100 wherein the base station identification information is identification information of the wireless base station 6 which includes the region specified by the position information in a communication range (cell). The airspace determination information sets the region specified by the position information as airspace, and shows the classification result of that airspace; see also Paragraph 0134 wherein the flight permitted airspace setting device 3 repeatedly (corresponds to continuously capturing a state of the airspace) carries out the aforementioned series of processing according to a predetermined cycle); 
b) at least one ground computer (7.1 - 7.3) configured for automated evaluation of the airspace data and which is used in the at least one ground station (3.1, 3.2, 3.3) or in a higher-level monitoring station or is connected thereto in order to obtain the airspace data from at least one ground station (3.1, 3.2, 3.3) (see Paragraph 0034 wherein the user terminal 4 is a computer device such as a smartphone that receives operations of a user who is flying the flight vehicle 2; see also Paragraph 0038 wherein the range (cell) in which communication is possible is set for each wireless base station 6. In the example shown in FIG. 1, the cells Z1 to Z3 (hereinbelow generally called cell Z) are respectively set for the wireless base stations 61 to 63. For example, terminal devices such as the flight vehicle 2 and the user terminal 4 located in the cell Z1 detect the wireless base station 61, and a management device, not illustrated, in the network NW manages that information. The flight vehicle 2 and user terminal 4 are examples of terminal devices that communicate wirelessly using the network NW; see also Paragraph 0120 wherein the user terminal 4 receives operations specifying the model of the flight vehicle, user identification information, the flight vehicle takeoff and landing locations, the flight destination, the time, and the purpose of the flight indicating processes to be carried out during flight. The user terminal 4 transmits information corresponding to the received operations to the flight permitted airspace setting device 3 as flight-plan information) and is further configured to determine therefrom flight data of the unregistered aircraft and the objects (6.4), including a current position and a predicted movement or flight path (see Paragraph 0060 wherein the flight vehicle 2 may have a collision prediction sensor (not illustrated) by which the flight vehicle 2 detects that a structure exists in a travel direction, or the approach of another flight vehicle or a bird (corresponds to the predicted movement or flight path); see also Paragraph 0097 wherein airspace information is information for identifying the airspace where the flight vehicle 2 flies. For example, airspace information includes position information of the flight vehicle 2, altitude information, base station identification information, airspace determination information, and the like); 
and (c) a communication network to which the ground computer (7.1 - 7.3) is connected that is configured to provide the flight data at least for the registered aircraft (6.1, 6.2, 6.3) in the communication network (see Paragraph 0037 wherein the communication network 5 relays communication between the flight vehicle 2, the flight permitted airspace setting device 3, and the user terminal 4. The wireless base station 6 is a base station for wireless communication and is connected to the communication network 5 by a connection line; see also Paragraph 0120 wherein FIG. 8 is a flowchart that shows the procedure of the flight plan registration process of the present embodiment. The control unit 31 of the flight permitted airspace setting device 3 obtains flight-plan information that shows the flight plan of the flight vehicle 2 for which registration is planned from the user terminal 4 (Step S131)).  
Regarding claim 18, Tabuchi teaches the distributed monitoring system (1) as claimed in claim 17, further comprising a database (8a) which is communicatively connected to the ground computer (7.1 - 7.3) in order to receive therefrom at least part of the flight data, said database (8a) is further configured to communicate with the registered aircraft (6.1, 6.2, 6.3) and to provide the flight data for the registered aircraft (6.1, 6.2, 6.3) for retrieval in the communication network (see Paragraph 0121 wherein the flight management unit 317 registers the approved flight plan in the flight airspace information storage unit 322 (corresponds to a database), notifies the flight vehicle 2 of the approved flight plan (Step S136)).  
Regarding claim 19, see the corresponding teachings of claim 7. 
Regarding claim 21, see the corresponding teachings of claim 9. 

Regarding claim 23, see the corresponding teachings of claim 14. 
Regarding claim 24, see the corresponding teachings of claim 15. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tabuchi in view of Mahalingam (US20200365042A1).
Regarding claim 8, Tabuchi teaches the method as claimed in claim 1, wherein multiple different sensor systems (4.1 - 4.8) are used in the ground station (3.1, 3.2, 3.3) or the ground stations (3.1, 3.2, 
However, Mahalingam teaches the method as claimed in claim 1, wherein multiple different sensor systems (4.1 - 4.8) are used in the ground station (3.1, 3.2, 3.3) or the ground stations (3.1, 3.2, 3.3) for capturing the state of the airspace (2), including at least one of: radar, lidar, electro-optical sensors and acoustic sensors, FLARM, or ADSB (see Paragraph 0096-0097 wherein Automatic dependent surveillance, such as broadcast (ADS-B), may be provided. ADS-B may be used as a surveillance technology. For example, ADS-B may determine an aircraft's position via satellite navigation, and periodically broadcast it. This may enable the aircraft to be tracked by ground based equipment as well as by other aircraft(s) that may receive the broadcast. The transmission may be broadcast and received by a number of recipients. The ADS-B technology may supplement or serve as a replacement for radar, such as secondary radar. The ADS-B technology may not use an interrogation signal from the ground. When received by other aircraft, ADS-B may provide situational awareness and/or may allow separation (e.g., self-separation) among aircraft(s). ADS-B may be spontaneous and/or automatic. ADS-B may not use a pilot and/or an external input. ADS-B may rely on data from the aircraft's navigation system, such as GPS and the like...Airborne data exchange and ADS-R may provide ADS-B receive function equipped aircrafts with an assessment of surrounding airspace and associated traffic).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flight permitted airspace setting device, as taught by Tabuchi, using the ADS-B and radar functionality, as taught by Mahalingham, for the purpose of disseminating information in time for the UAVs to make in-flight adjustments if they are in close proximity to one another, overcoming the issues that UAVs face in an area in which communications with the central system are limited or otherwise not available, such as in a rural area, leveraging direct communication see Paragraph 0003 and 0096 of Mahalingham).
Regarding claim 20, see the corresponding teachings of claim 8. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Duffy (US20170301243A1) teaches an aircraft deconfliction system including a registration system having an airspace database, a registered airspace, wherein registration details of the registered airspace are logged in the airspace database, and an aircraft assigned to the registered airspace, the aircraft including a flight control system, a guidance computer controlling the flight control system based on a pilot input, and an override unit in communication with the guidance computer, wherein the override unit overrides the pilot input when the aircraft breaches the registered airspace.
Stefani (US8886459B2) teaches a system and method are provided to support accommodating safe integration of small unmanned aircraft systems (sUASs) into the National Airspace Structure in the United States. A specifically-tailored service is provided to address a change of paradigm from aircraft-based avionics/capabilities to a ground-based solution centered on the sUAS control station that is typically employed to manage an sUAS mission and/or flight. Appropriate software, server and system components are integrated into an interactive, easy-to-use, web-based tool that provides interested parties with real-time, graphical flight-following information to acquire position information regarding an sUAS platform from the control console for the sUAS platform. The acquired position information is forwarded to a separate server that can augment and provide graphical display of the sUAS intended route of flight (flight planned route). The acquired position information for the sUAS is converted to a format commonly used by aviation and air traffic control systems.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH YANG/Examiner, Art Unit 3665                                                                                                                                                                                                        
/FREDERICK M BRUSHABER/Primary Examiner, Art Unit 3665